DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a half-cutting protective strip located at a position on the driving circuit functional layer corresponding to the half-cutting area and configured to protect the driving circuit functional layer under the half-cutting protective strip during half cutting” in claim 14.
The specification (including drawings) of present Invention does not recite sufficient structural descriptions of protective strip which confer to the protective strip the protective quality during the half cutting process.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0380474 A1 hereinafter referred to as “Lee”).
With respect to claim 14, Lee discloses, in Figs.3 and 5, a display panel, being divided into a display area, a half-cutting area (SA) and a bezel area (FA) (see Fig.3, Par.[0030] wherein fan-out area FA is disclosed; see Par.[0044] wherein active area AA, circuit area CA and sealing area SA outside and adjacent to CA is disclosed), and comprising: a driving circuit functional layer (502-507, 520 and 521) located on a base substrate (501) (see Par.[0045]-[0054] and [0070]-[0076] wherein circuit structure including layers 502-5-7, 520 and 521 over substrate 501are disclosed); a plurality of structural layers (508-510 and 514-515) located on the driving circuit functional layer (502-507, 520 and 521) in the display area (CA and AA) (see Par.[0055]-[0059] and [0064]-[0066] wherein plurality of structural layer are disclosed); a half-cutting protective strip (540) located at a position on the driving circuit functional layer (521) corresponding to the half-cutting area (SA) and configured to protect the driving circuit functional layer under the half-cutting protective strip (540) during half cutting, wherein the structural layers comprise a light emitting functional layer (510), which comprises a hole injection layer, a hole transport layer, an emitting material layer, an electron transport layer and an electron injection layer (see Par.[0056] and [0061] wherein OLED 510 including intermediate layer 512 comprising HIL, HTL, ETL and EIL are disclosed); the structural layers further (508-510 and 514-515) comprise an encapsulation layer (514) on the light emitting functional layer (510), and at least the encapsulation layer (514) of the plurality of the structural layers extends into the half-cutting area (SA) to be on and in direct contact with the driving circuit functional layer (502-507, 520 and 521), and the half-cutting protective strip (540) is provided on and in direct contact with the encapsulation layer (see Par.[0068]-[0069] wherein black matrix formed on cover window which in turn is formed on display panel; as such, it is submitted that they directly contacting each other); and the encapsulation layer (514) comprises a first inorganic layer (517) 
Moreover, regarding the limitation “a half-cutting protective strip located at a position on the driving circuit functional layer corresponding to the half-cutting area and configured to protect the driving circuit functional layer under the half-cutting protective strip during half cutting”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Lee. Therefore, the aforementionned claimed limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 15, Lee discloses, in Figs.3 and 5, the display panel, wherein the half-cutting protective strip (540) is provided at an edge position of the structural layers on the driving circuit functional layer (502-507, 520 and 521) to be in direct contact with the driving circuit functional layer.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0185942 A1 hereinafter referred to as “Kim”) in view of Jeon et al. (US 2019/0245017 A1 hereinafter referred to as “Jeon”).
With respect to claim 14, Kim discloses, in Figs.5 and 6A-6G, a display panel, being divided into a display area (AA), a half-cutting area (NA) and a bezel area/(NA area connected to FPC) (see Par.[0109]-[0111] wherein display area AA and non-display area NA are disclosed), and comprising: a driving circuit functional layer (102) located on a base substrate (110) (see Par.[0029], [0032], [0048], [0052] wherein circuit layers 113, 147, 150 of display panel 102 over substrate 110 of display panel 102 are disclosed); a plurality of structural layers (161, 173 and 210) located on the driving circuit functional layer in the display area (AA) (see Par.[0122], [0132] and [0107] wherein encapsulation layer 161, adhesive layer 173, and another encapsulation panel 210 are disclosed); a half-cutting protective strip (BM) located at a position on the driving circuit functional layer corresponding to the half-cutting area (NA) and configured to protect the driving circuit functional layer under the half-cutting protective strip during half cutting, wherein the structural layers comprise a light emitting functional layer (E/155), which comprises a hole injection layer, a hole transport layer, an emitting material layer, an electron transport layer and an electron injection layer (see Par.[0123] wherein black matrix BM is disclosed; see Par.[0059]-[0060] wherein light emitting layers materials are disclosed); the structural layers further comprise an encapsulation layer (187, 185, 184) on the light emitting functional layer, and at least the encapsulation layer of the plurality of the structural layers extends into the half-cutting area (NA) to be on and in direct contact with the driving circuit functional layer, and the half-cutting protective strip (BM) is provided on and in direct contact with the encapsulation layer; and the encapsulation layer comprises a first inorganic layer (187) and a second inorganic layer (184), and a layer (185) sandwiched between the first inorganic layer (187) and the second inorganic layer (184), and the half-cutting protective strip (BM) is formed on the second inorganic layer (184) to be in direct contact with the second inorganic layer (184) (see Par.[0094]-[0095] wherein inorganic material 184). However, Kim does not explicitly disclose that a layer (185) sandwiched between the first inorganic layer (187) and the second inorganic layer is an organic resin layer

Kim and Jeon are analogous art because they are all directed to a display device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kim to include Jeon because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the encapsulating middle organic material in Kim by including organic resin material 
Moreover, regarding the limitation “a half-cutting protective strip located at a position on the driving circuit functional layer corresponding to the half-cutting area and configured to protect the driving circuit functional layer under the half-cutting protective strip during half cutting”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Kim and Jeon. Therefore, the aforementionned claimed limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 15, Kim discloses, in Figs.5 and 6A-6G, the display panel, wherein the half-cutting protective strip (BM) is provided at an edge position of the structural layers on the driving circuit functional layer to be in direct contact with the driving circuit functional layer.
With respect to claim 17, Jeon discloses, in Figs.1-4, the display panel, wherein the half-cutting protective strip (180) is made of a thermal conductive material (180) (see Par.[0079]-[0080] wherein black matrix including carbon material is disclosed).
With respect to claim 18, Jeon discloses, in Figs.1-4, the display panel, wherein the thermal conductive material comprises graphite (see Par.[0079]-[0080] wherein black matrix including carbon material is disclosed).
With respect to claim 19, Kim discloses, in Figs.5 and 6A-6G, the display panel, wherein the half-cutting protective strip (BM) has a thickness in a direction perpendicular to the display panel.

With respect to claim 20, Kim discloses, in Figs.5 and 6A-6G, the display panel, wherein the half-cutting protective strip (BM) has a width.
Even though Kim does not disclose half-cutting thickness width 0.1 mm to 2 mm, the said range is predictable by simple engineering optimization motivated by a design choice such as the overall device size and display light luminosity. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
8.	Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Telephone/Fax Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818